DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
the second to last line of Claim 1 should be amended to recite either “the sum” or “a sum” instead of “the a sum”; and
the second to last line of Claim 7 should be amended to recite “an” amine catalyst.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2 now sets forth the polyol component further comprises A3, A4, and A5.  However, each of these components is subsequently set forth as being present in an amount as low as 0 parts by weight.  When A3 – A5 are all provided in amounts of 0 parts by weight, the polyol component will not then comprise any of these components as earlier recited.  It is then unclear if any of A3 – A5 must be provided in the instantly claimed process.  Claim 3 is also rejected under this statute as it depends on Claim 2 and does not remedy the deficiencies thereof.
There is a lack of antecedent basis for “the” catalyst now recited in Claim 6.  For the purposes of further examination, Claim 6 will be interpreted as setting forth the catalysts comprise the recited compounds a) and/or b.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0044341 to Klesczewski et al. in view of WO 2016/20165 to Burdeniuc et al.
Regarding Claims 1 – 3, 9 – 12, and 16.  Klesczewski et al. teaches a process for producing polyurethane foams by reacting:
a component A comprising 50 to 100 parts by weight of a polyether carbonate polyol having a hydroxyl number according to DIN 53240 of preferably 20 to 150 mgKOH/g and 50 to 0 parts by weight of a polyether polyol having a hydroxyl number according to DIN 53240 of preferably 20 to 112 mgKOH/g, wherein said polyether polyol is free of carbonate units (Paragraphs 0005 – 0007).  Klesczewski et al. further teaches said polyether polyol preferably has an ethylene oxide content of 0 to 40 weight percent (Paragraph 0065).  Klesczewski et al. does not require the presence of additional polyols in component A;
catalysts and other auxiliary substances (Paragraphs 0012; 0097 – 0098; and 0102); and
water and/or physical blowing agents (Paragraph 0008);
with di- and/or polyisocyanates (Paragraph 0013).  Said reacting is carried out at an isocyanate index of preferably 90 to 120 (Paragraph 0014).
1, R2, and Z are hydrogen.  Klesczewski et al. and Burdeniuc et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to produce the polyurethane foam of Klesczewski et al. in presence of salicylamide in the amount taught by Burdeniuc et al.  The motivation would have been that Burdeniuc et al. teaches salicylamide functions as an aldehyde scavenger which reduces aldehyde emissions in polyurethane foam formulations, which is desirable due to the safety, health, and environmental concerns associated with such emissions (Paragraphs 0003 – 0009 and 0037 - 0038).
Regarding Claim 4.  Klesczewski et al. teaches the process of Claim 1 wherein
 component A comprises preferably 70 to 100 parts by weight of the polyether carbonate polyol having a hydroxyl number according to DIN 53240 of preferably 20 to 150   It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the polyether carbonate polyol in Klesczewski et al. at the lower end of the disclosed preferred range (70 parts by weight of the polyol component).  The amounts of polyether carbonate polyol and polyether polyol would then fall within the instantly claimed ranges.  The motivation would have been that lower amount of polyether carbonate polyol in the preferred range would be desirable to minimize propylene carbonate emissions from the foam product.
Regarding Claim 5.  Klesczewski et al. teaches the process of Claim 1 wherein the polyether carbonate polyol has a carbon dioxide content of preferably 10 to 25 weight percent (Paragraph 0058).
Regarding Claim 6.  Klesczewski et al. teaches the process of Claim 1 wherein the catalyst may be selected from aliphatic tertiary amines, cycloaliphatic tertiary amines, urea, and derivatives of urea (Paragraph 0102). 
Regarding Claim 7.  Klesczewski et al. teaches the process of Claim 1 wherein the catalyst composition used in the inventive examples contains 0.10 pphp A5-2 and 
Klesczewski et al. does not then teach the catalyst composition comprises the instantly claimed amount of urea or a derivative thereof.  However, in the disclosure, Klesczewski et al. teaches urea, urea derivatives, and aliphatic amino ethers are all suitably used as catalysts in the disclosed process (Paragraph 0102).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute urea or a urea derivative for bis(dimethylaminoethyl)ether in the inventive examples of Klesczewski et al.  The catalyst component would then comprise 0.10 pphp urea or a urea derivative and 0.15 pphp tin(II)ethylhexanoate (Paragraphs 0123 – 0124).  The motivation would have been that it is obvious to substitute equivalents known for the same purpose. (MPEP 2144.06) Klesczewski et al. teaches urea, urea derivatives, and aliphatic amino ethers are all suitably used as catalysts in the disclosed processes of making a polyurethane foam  (Paragraph 0102), thus providing evidence of obviousness in substituting one for such processes.
Regarding Claim 8.  Klesczewski et al. teaches the process of Claim 1 wherein component B comprises 2,4- and 2,6-TDI (Paragraph 0109).
Regarding Claims 13 and 14.  Klesczewski et al. teaches a flexible polyurethane foam produced by the process of Claim 1 (Paragraphs 0005 – 0015).

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0044341 to Klesczewski et al. in view of KR 20150130716A to Choi.  For the purposes of examination, citations for Choi et al. are taken from a machine translation of the document obtained from the European Patent Office. Note: this new grounds of rejection is provided to specifically address newly presented Claim 17.
Regarding Claims 1 and 17.  Klesczewski et al. teaches a process for producing polyurethane foams by reacting:
a component A comprising 50 to 100 parts by weight of a polyether carbonate polyol having a hydroxyl number according to DIN 53240 of preferably 20 to 150 mgKOH/g and 50 to 0 parts by weight of a polyether polyol having a hydroxyl number according to DIN 53240 of preferably 20 to 112 mgKOH/g, wherein said polyether polyol is free of carbonate units (Paragraphs 0005 – 0007).  Klesczewski et al. further teaches said polyether polyol preferably has an ethylene oxide content of 0 to 40 weight percent (Paragraph 0065).  Klesczewski et al. does not require the presence of additional polyols in component A;
catlaysts and other auxiliary substances (Paragraphs 0012; 0097 – 0098; and 0102); and
water and/or physical blowing agents (Paragraph 0008);
with di- and/or polyisocyanates (Paragraph 0013).  Said reacting is carried out at an isocyanate index of preferably 90 to 120 (Paragraph 0014).
Klesczewski et al. does not expressly teach said reacting is performed in the presence of one or more compounds corresponding to instantly claimed component K.  .
Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive because:

However, the Office maintains the position that the proposed combination of Klesczewski with Burdeniuc et al. is proper.  Klesczewski et al. employs a combination of a non-aminic antioxidant and an aminic antioxidant.  The non-amininic antioxidant may be a phenolic antioxidant, as in Goh et al.  However, it may instead be a lactone or phosphorus derivative.  The extremely good efficiency in aldehyde reduction referenced Goh et al. is specifically directed to a combination of phenolic antioxidant and an aminic antioxidant.  There are numerous possible embodiments of Klesczewski et al. in which an aminic antioxidant is paired with a non-aminic antioxidant that is a species of lactone or phosphorus derivative instead of a phenol derivative.  It cannot be 
Furthermore, aldehyde emissions in polyurethane foams produce odors and raise a number of safety, health, and environmental concerns.  The courts acknowledge that there exists a normal desire of scientists or artisans to improve upon what is already generally known (see, for example, In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)) In the instant case, this would mean lowering aldehyde emissions to their lowest possible levels.  While the combination of phenolic antioxidant and a secondary costabilizer may show “extremely good” efficiency in acetaldehyde levels in polyether polyols as taught by Goh et al., this does not necessarily mean aldehyde emissions are reduced to zero in all instances.  Thus, the Office maintains that a person of skill in the art would have been motivated to provide salicylamide as an aldehyde scavenger in the process of Klesczewski et al. to reduce or further reduce aldehyde emissions in the foam product.
B) Applicant argues that the reduced emission of cyclic propylene carbonate achieved by the instantly claimed process would not have been predicted by a person of ordinary skill in the art.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  While it is acknowledged that the applied references do not expressly recognize a reduction of cyclic propylene carbonate emissions, it is the Office’s position that it would have been 
C) Applicant argues that new Claim 17 is not taught by the applied references.  The Office agrees.  As such, a new grounds of rejection under 35 U.S.C. 103 in view of Klescewski et al. and KR 20150130716A to Choi is hereby forth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768